       Case 1:21-cr-10183-WGY Document 51 Filed 06/15/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

______________________________
UNITED STATES OF AMERICA       )
                               )
      vs.                      ) Criminal No. 21-CR-10183-WGY
                               )
GAIUS MONTEYRO,                )
                   DEFENDANT )
______________________________)


                              AFFIDAVIT OF GAIUS MONTEYRO


      Now comes, Gaius Monteyro and deposes and states as follows:

1.    I am the Defendant in USA vs. Yut, et al, docket number 21-CR-10183-WGY.

2.    As a condition of my pretrial release, I was ordered to surrender my passport. I thought
      my passport was in my home, however after searching for it, I could not ﬁnd it. I then
      contacted my former girlfriend, thinking my passport might be located at her residence.
      After a search, she indicated she did not have the passport.

3.    Under these circumstances, I am unable to surrender my passport, but will continue to
      search for it.

      Signed under the pains and penalties of perjury on this 15 th day of June, 2021.


                                           ________________________________
                                           Gaius Monteyro
